Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 15 April 2021.
Claim Status
Claims 1-4, 7, 9, 11-15, 17-25 are pending. Claims, 7, 12 and 17 are amended.  Claims 5-6, 8, 10, 16 are canceled.  Claims 21-25 are newly added.  However, claims 1-4, 7, 9, 11 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 12-15 and 17-25 are under current examination.
Priority
This application claims benefit from non-provisional U.S. Application No. 16/177188 (US20200129432), filed 31 October 2018.  

RESPONSE TO ARGUMENTS
35 USC § 102 - Bui
Due to the applicant’s claim amendments, the examiner withdraws the rejection of claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui et al. (J. Am. Chem. Soc. 2012, 134, 20189−20196).

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Peterson, Church & Davis
Claims 12-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (WIREs Nanomed Nanobiotechnol 2015, 7:282–297. doi: .
	Claim 12 is directed to a method for concentrating and stably storing polynucleotides comprising: 
synthesizing the polynucleotides to have sequences according to an encoding scheme that encodes digital information in a sequence of nucleotide bases of the polynucleotides; 
mixing self-assembling vesicle precursors with a solution containing the polynucleotides; 
adding a stabilizer, wherein the polynucleotides, the self-assembling vesicle precursors, and the stabilizer form a self-assembling vesicle containing the polynucleotides; 
drying the self-assembling vesicle until substantially all moisture is removed; and 
storing the self-assembling vesicle at room temperature.
The Peterson reference is a review article describing self-assembly of DNA-polymer conjugates, including those where DNA contains digital information.  Peterson et al. teach that “DNA is virtually unrivaled in its capacity for digital information storage” (Introduction, col.1, page 282, emphasis by examiner).  This passage from Peterson regarding digital information storage cites Church et al. (Next-generation digital information storage in DNA. Science 2012, 337:1628), thereby suggesting that a person of ordinary skill in the art would understand the techniques to practice synthesizing the polynucleotides to have sequences according to an encoding scheme self-assembly of monomer units having discrete hydrophilic and hydrophobic blocks…incorporating DNA as the hydrophilic block of the amphiphilic monomers enables the creation of assemblies that also take advantage of the unique information storage and molecular recognition capabilities of DNA.” (abstract, emphasis by examiner). Furthermore, Peterson et al. teach “DNA can also be attached to organic polymers or lipids to provide DNA-polymer conjugates (DPCs), which combine the information storage capability of DNA with the unique chemical properties of the polymer, opening the door to new modes of assembly and function.” (page 282, bridging columns 1-2).  Peterson et al. teaches Figure 1, which indicate, “DNA-polymer conjugate (DPC) monomers can self-assemble to provide a variety of architectures including micelles, vesicles, and tubes.”

    PNG
    media_image1.png
    644
    1182
    media_image1.png
    Greyscale

Sodium Chloride (NaCl) can be used to formulate DNA-polymer conjugates (DPCs):

    PNG
    media_image2.png
    654
    374
    media_image2.png
    Greyscale

Therefore, Peterson et al. suggests a method comprising: (1) synthesizing polynucleotides containing digital information, (2) mixing self-assembling vesicle precursors with a solution containing the polynucleotides and (3) adding a stabilizer, 
	To the extent that Peterson does not explicity recite the limitations, “synthesizing the polynucleotides to have sequences according to an encoding scheme that encodes digital information in a sequence of nucleotide bases of the polynucleotides,”  this limitation would be suggested by Church et al.
	However, Peterson et al. does not provide any teachings that show drying or storing such vesicles.
	However, drying and storing nucleic acid-polymer particles has been practiced prior to the filing of the instant application.
	For example, Davis teaches (page 128, col.2, 2nd full paragraph):

    PNG
    media_image3.png
    202
    512
    media_image3.png
    Greyscale

The teachings of Davis are directed to drying and storing gene therapy vectors.  Furthermore, Davis teaches that the storage can be performed at room temperature (Introduction).  However, the chemical nature of DNA, whether used to encode a therapeutic polypeptide or encode digital information is identical.  All the constituent components of DNA would be the same.  Therefore, the technology of Davis would be 
Claim 13 is directed to the method of claim 12, wherein the self-assembling vesicle precursors are amphipathic lipids, colloid particles, conjugated protein-polymers, oppositely charged macroions, polyesters, or polysaccharides.  Peterson et al. teach, “this review will primarily focus on DPCs having moderately to strongly hydrophobic polymers or lipids, as these amphiphilic macromolecules are capable of assembling into nanoscale architectures such as micelles, tubes, and vesicles (Figure 1)” (page 282, col.2, emphasis by examiner).
Claim 14 is directed to the method of claim 12, wherein the stabilizer is a nucleic-acid stabilizer that associates with and stabilizes the polynucleotides, a membrane stabilizer that associates with and stabilizes an external surface of the vesicle, or a protective structural layer that encapsulates the vesicle. Peterson et al. teach mixing Sodium Chloride with the DPCs (Fig.6), thereby stabilizing the vesicle.
Claim 15 is directed to the method of claim 12, further comprising mechanically agitating a mixture of the self-assembling vesicle precursors and the solution containing polynucleotides. Peterson et al. teach that in certain embodiments of DPC synthesis, a syringe I used to manually inject the reactants required to conjugate the polymer to the DNA (page 285, col.1, 3rd  full paragraph), thereby suggesting a mechanical agitation of the solution containing a mixture of self-assembling vesicle precursors and polynucleotides.
Additionally, the cited art suggests many of the limitations of the dependent claims.  Church teaches decoding a sequence of nucleotide bases to recover digital 
Claims 24-25 recite “further comprising forming a protective encapsulating layer surrounding the self-assembling vesicle, wherein the protective encapsulating layer comprises PEG.”  Peterson et al. teach PEG encapsulating the self-assembling vesicle; Figure 7 (page 291):

    PNG
    media_image4.png
    530
    1191
    media_image4.png
    Greyscale

It would be obvious to a person of ordinary skill in the art to combine elements from Peterson, Church, and Davis to practice a method of formulating a nucleic acid complex for storage.

An artisan would have expected success, because no new technologies were introduced in the claimed method which had not been successfully practiced prior to the instant application.
Therefore the method as taught by Peterson and Church and Davis would have been prima facie obvious over the method of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for etching silicon dioxide and titanium dioxide, does not reasonably provide enablement for etching gold, a thin-film wax, an ester resin, a polysaccharide hydrogel, PEG, PLA, PEG-PDLLA, PEG-PLA, PMMA, HPMA, PLGA, chitosan-tripolyphosphate, nanocellulose composites, or silk fibroin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative 

SCOPE OF THE INVENTION
The breadth of the claims encompasses a genus of methods requiring etching the protective encapsulating layer surrounding the self-assembling vesicle to expose the self-assembling vesicle; and would require undue experimentation to discover these methods  The specification only discloses and provides guidance for etching the protective encapsulating layer surrounding the self-assembling vesicle to expose the self-assembling vesicle; wherein the encapsulating layer is  silicon dioxide and titanium dioxide and the etching solution comprises hydrogen fluoride.

GUIDANCE & WORKING EXAMPLES
 The specification does not provide guidance for or a working example for etching the protective encapsulating layer surrounding the self-assembling vesicle to expose the self-assembling vesicle, wherein the encapsulating layer is etching gold, a thin-film wax, an ester resin, a polysaccharide hydrogel, PEG, PLA, PEG-PDLLA, PEG-PLA, PMMA, HPMA, PLGA, chitosan-tripolyphosphate, nanocellulose composites, or silk fibroin.  The absence of working examples directed to etching protective encapsulating layers surrounding self-assembling vesicles wherein the protect layer is gold, a thin-film wax, an ester resin, a polysaccharide hydrogel, PEG, PLA, PEG-PDLLA, PEG-PLA, PMMA, HPMA, PLGA, chitosan-tripolyphosphate, nanocellulose composites, or silk fibroin.  

STATE OF THE ART & QUANTITY OF EXPERIMENTATION
In fact, the state of the art is silent regarding etching gold, a thin-film wax, an ester resin, a polysaccharide hydrogel, PEG, PLA, PEG-PDLLA, PEG-PLA, PMMA, HPMA, PLGA, chitosan-tripolyphosphate, nanocellulose composites, or silk fibroin in the context of a  protective encapsulating layer surrounding the self-assembling vesicle. 

CONCLUSION
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention beyond the scope of etching the protective encapsulating layer surrounding the self-assembling vesicle to expose the self-assembling vesicle; wherein the encapsulating layer is  silicon dioxide and titanium dioxide and the etching solution comprises hydrogen fluoride.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633